Case 2:20-cv-03706-JS-ST Document 11-2 Filed 01/15/21 Page 1 of 2 PageID #: 72



UNITED STATES DI STRICT COURT
EASTERN DISTR]CT OF NEW YORK
                                   --------------x
 MICHELLE TENiZE R-FUCHS, on behalf
 of herself and other similarly situated                        Case No.: 2:20-cv-03706

                                Plaintiff,



 ANGEL BRINKS FASHION, INC.

                                Defendant.
                                    --------------x


   pECLARATTON OF GREGORY H. GRn'FI:!IH IN SUPPORT OF DEFENDANT',S
                       MOTION TO DISMISS

        GREGORY H.GRIFFITH, pursuant to 28 Lr.S.C. 5 1746, declares under the penalty of

perjury, as follows:

        1.      I am an attomey for the Defendant i:r this action and submit this declaration in
support of Defendant's motion to dismiss.

        2,      Ann,sxed hereto as oCompl.'           is a true and correct copy of the Complaint
electronically filedin this action on August 14,2020.

        3.      Ann,oxed hereto as 'Exhibit    A'     is   er   true and correct copy of the forty-four cases

filed by Plaintiff and her attorney in the Eastern District.

        4.      Ann,sxed hereto as 'Exhibit    B' is a true and correct copy of all         cases filed   in the

federal courts in Nerw York by Plaintiff's counsel.

        5.      Annexed hereto as 'Exhibit C' is a true and correct copy of a partial printout from

Defendant's website of bathing suits available for pu::chase.

        6.      Annexed hereto as Exhibit D is a t.ruer and correct copy of the Facebook page for

Angel Brinks Fashion, Inc.
Case 2:20-cv-03706-JS-ST Document 11-2 Filed 01/15/21 Page 2 of 2 PageID #: 73




             7   .   Ann,oxed hereto as Exhibit E is   a   true   aund   correct copy of the 'contact us' page from

9l Ww   .   allgelbrinks-c cm.

             I declare unrcerpenalty of perjury thatthe foregoing is true and correct.

             Executed orr January 14,2021, in New York, New                york.
                                                                                      ,




                                                   GREGORY H. GRIFFTTH
